DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the Specification submitted does not have any organizing section headings to indicate the different topics presented in the disclosure.  The Examiner has provided suggested section headings below.  
Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The Examiner also objects to the Abstract since there is not a clean copy of the Abstract provided on its own separate sheet.  The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A 
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “the inside of the filter inserts” on line 5 can be rewritten as “an inside of the filter inserts” since it is the first recitation of this limitation in the claim despite being inherent.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the phrase “the individual filter inserts” on line 6 can be rewritten as “each of the filter inserts” to better reflect how the earlier recitations of this limitation were written.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the phrase “the device” on lines 5-6 can be rewritten as “the filter device” to better reflect how the earlier recitations of this limitation were written.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the phrase “at least all filter inserts” on line 2 can be rewritten as “all of the filter inserts” to better reflect the earlier recitations of this limitation in Claim 1.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the phrase “their adjacent side faces” on lines 2-3 can be rewritten as “adjacent side faces” to better reflect the earlier recitations of this limitation in Claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-15 and dependent Claim 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" on line 1 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 1, the phrase "can be" on line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation “their housing” on line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the annular body" on lines 2 & 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the one free face side" on lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “a filter insert” on line 3.  It is not clear if this limitation is part of the same limitation as “at least two filter inserts” as on lines 1-2 of Claim 1, or if this is a different, new “filter insert” limitation.  Examiner interprets this limitation to be part of the original limitation in Claim 1.
Claim 3 recites the limitation “which projecting annular rib” on line 3.  It is not clear if this limitation is the same limitation as “at least one projecting annular rib” or if it is different due to the singularity versus plurality of each limitation.
Claim 3 recites the limitation "the other face side" on line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “a downstream filter insert” on lines 4-5.  It is not clear if this limitation is part of the same limitation as “at least two filter inserts” as on lines 1-2 of Claim 1, or if this is a different, new “filter insert” limitation.  Examiner interprets this limitation to be part of the original limitation in Claim 1.
Claim 4 recites the limitation "the relevant annular rib" and “the annular rib” on lines 2 & 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the annular recess” on line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the downstream filter insert” on line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the face sides” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the cover parts” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the annular bodies" and “the housing” on line 2  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the annular recess” on line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the rib parts” on lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “them” on line 5.  It is not clear what “them” refers to, “the filter inserts”, “frame parts” or some other limitation.  Examiner interprets “them” to refer to the “frame parts”.
Claim 7 recites the limitation “fluid passage points” on lines 4-5 of the claim.  It is not clear if this limitation is the same group of limitation as “fluid passage points” already recited in Claim 1, or if this is a different group of “fluid passage points” type limitation.  Examiner interprets it to be the same.
Claim 7 recites the limitation “a filter medium” on line 6 of the claim.  It is not clear if this limitation is the same limitation as “a filter material” already recited in Claim 1, or if this is a different limitation altogether. Examiner interprets it to be the same.
Claim 7 recites the limitation "the space” on line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “inner and outer frame parts” on line 7 of the claim.  It is not clear if this limitation is the same limitation as “inner and outer longitudinally extending frame parts” already recited earlier in the claim, or if these are a different limitation altogether. Examiner interprets it to be the same.
Claim 8 recites the limitation "the inner frame parts” on line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the individual slot nozzles” on line 2, and then includes “at least one slot nozzle” and “at least one, additional preferably adjacent slot nozzle” as part of this limitation later in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the phrase "preferably" on line 4 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the limitation “a window-like fluid passage point” on line 4.   It is not clear if this limitation is the same limitation as “fluid passage points” as in Claim 1, or if it is a different limitation altogether.  Examiner interprets it to be part of the same, earlier limitation.
Claim 9 recites the limitation “another passage point” on lines 5-6.   It is not clear if this limitation is the same limitation as “fluid passage points” as in Claim 1, or if it is a different limitation altogether.  Examiner interprets it to be part of the same, earlier limitation.
Claim 10 recites the limitation “the adjacent inner longitudinal frame parts” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “they” on line 3.  It is not clear to what “they” refers.  Examiner interprets “they” to refer to the “frame parts”.
Claim 10 recites the limitations “the inflow direction”, “the opening”, and “the relevant slot nozzle” on lines 4-5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites the limitations “the relevant slot nozzle” on line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites the limitations “the hollow drive shaft” on line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites the limitations “the inner side” and “the assignable filter insert” on lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites the limitations “the backwasher arm” and “the face sides” on lines 2 & 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 recites the limitation "the layer structure” on line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the layer structure” on line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the layer structure” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the backwash” on line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Schmid et al., (“Schmid”, US 3,357,566).
Claims 1-12 are directed to a filter device, an apparatus or device type invention group.
Regarding Claims 1-12, Schmid discloses a filter device, in particular for the filtration of lubricating oil, (See column 1, lines 9-11), consisting of at least two filter inserts (27), in each of which a filter material (43) is disposed, (Strainer Elements 34  & 35, See Figures 1 & 2, and See column 1, lines 60-62, column 2, lines 13-22), which are provided with fluid passage points (37, 39), (See column 2, lines 13-22; Examiner interprets the mesh in the strainers to provide openings for fluid passage points), and which can be stacked on top of one another, thereby forming a stacked structure, (Strainer Elements 34 & 35 on top of each other, See Figures 1 & 2), and comprising a backwash device (55, 57), which is displaceably arranged along the inside of the filter inserts (27), (Backwash Arm/Assembly with Shaft 22 and Arms 19 extending through vertical centers of Strainer Elements 34 & 35, See Figures 1 & 2, and See column 2, lines 39-50), characterized in that the individual filter inserts (27) are formed as identical parts at least with respect to their housing, (See column 2, lines 13-29).
Additional Disclosures Included: 
Claim 2: The filter device according to Claim 1, characterized in that the housing of the filter inserts (27) has an annular body (29, 31) on each free face side, (Ring 45 on each Elements 34 & 35, See Figure 1 & 2, and See column 1, lines 60-63, column 2, lines 13-26).
Claim 3:  The filter device according to Claim 1, characterized in that at least one projecting annular rib (49) is provided on the annular body (29) on the one free face side of a filter insert (27), (Ring 45 forms an projection on bottom side of Element 34 and top side of Element 35, See Figures 1 & 2, and See column 1, lines 60-63, column 2, lines 13-26), which projecting annular rib engages with an associated annular recess (51) in the annular body (31) on the other face side of a downstream filter insert (27), thereby forming the stacked structure, (Cage Spacer 37 and Bar 46 are inserted into recesses of Rings 45 on bottom side of Element 34 and top side of Element 35 where Spacer Ring 13 is located, See Figures 1 & 2, and See column 2, lines 7-38).
Claim 4: The filter device according to claim 1, characterized in that the relevant annular rib is sub-divided into rib parts (49) by means of at least one interruption forming a gap (47), (Cage Spacer 37 forms gap between Rings 45 of bottom part of Element 34 and top part of Element 35, See Figures 1, 3 & 4, and See column 2, lines 7-38), and in that at least one projection (53) engaging with a gap (47) of the annular rib (49) is provided in the annular recess (51) of the downstream filter insert (27) in the stacked structure, (Bar 46 or Bar 49 underlying/attached to Spacer 37 and Rings 45 of bottom part of Element 34 and top part of Element 35, See Figures 1, 3 & 4, and See column 2, lines 7-38).
Claim 5:  The filter device according to claim 1, characterized in that the face sides of the filter inserts (27) facing away from each other arranged in the stacked structure each have a cover part (75), said cover parts being designed as identical parts, (Ring 45 on top part of top Element 34 and Ring 45 on bottom part of bottom Element 35, each of which are structured the same (identical), See Figure 2).  
Claim 6: The filter device according to claim 1, characterized in that at least one part of the cover parts (75) is kept fluid-permeable, (Ring 45 on bottom part of bottom Element 35 is open such that fluid drains through to Drain Opening 42 below, See Figure 2, and See column 3, lines 8-10).
Claim 7: The filter device according to claim 1, characterized in that the annular bodies (29, 31) of the housing of the filter inserts (27), one of which has the annular recess (51) and the other of which has the rib parts (49), (Upper Ring 45 of upper Element 34 has annular recess where Surface 38 is located and Lower Ring 45 of lower Element 35 has rib portion where Surface 40 is located, See Figure 2, and See column 2, lines 12-19), are connected to each other by means of inner and outer longitudinally extending frame parts (33, 35), (Upper Ring 45 of upper Element 34 and Lower Ring 45 are connected via Bars 49 and Spacer 37, See Figure 2, and See column 2, lines 12-38), which delimit between them window-like fluid passage points (37, 39), (Open portion in Spacer 37 facing Inlet 14, See Figure 1, and also, Elements 34/35 include porous filter mediums which also provides fluid passage points, See Figure 2, and See column 2, lines 12-38), and in that a filter medium (43) is accommodated in the space (41) between inner (33) and outer frame parts (35), (Elements 34/35 include filter medium between Bars 49 and Spacer 37, See Figure 2, See column 2, lines 12-38).
Claim 8:  The filter device according to claim 1, characterized in that the backwash device has a motor-drivable backwasher arm (57) for every filter insert (27) which, formed in the manner of a slot nozzle (61), travels along the fluid passage points (37) formed on the inner frame parts (33) by means of a drive shaft (55) which, formed hollow, serves to remove backwash volumes from the device, (Backwash Arms 19 are each placed in one of Strainer Elements 34 & 35 and rotate along interior of mesh of Strainer Elements 34 & 35 by Shaft 22, See Figure 2, See column 2, lines 39-50, and See column 3, lines 11-34).  
Claim 9: The filter device according to claim 1, characterized in that the individual slot nozzles (61) are axially offset relative to one another, (Backwash Arms 19 are axially offset such that one is positioned vertically higher/lower along Shaft 22 than the other, See Figure 2), and by a rotation angle such that at least one slot nozzle (61) is located above a window-like fluid passage point (37), (Upper Arm 19 is positioned above Outlet 15, See Figures 1 & 2), and at least one additional, preferably adjacent slot nozzle is simultaneously disposed over a frame part (33) next to another passage point (37), (Lower Backwash Arm 19 positioned above Ring 45 next to Strainer Mesh of Element 35, See Figures 1 & 2).
Claim 10:  The filter device according to claim 1, characterized in that the adjacent inner longitudinal frame parts (33) are slanted relative to the radial direction, such that they define a flow direction for every passage point (37) of each filter insert (27), which is slanted by a specified angle relative to the inflow direction of the opening of the relevant slot nozzle (61), (Body 10 has slanted internal surfaces where Inlet 14 and Outlet 15 join the interior of Body 10, which will inherently define flow directions into the permeable filter elements 34/35 which are slanted in relation to Arms 19/Shoe 20, See Figures 1 & 4).
Claim 11: The filter device according to claim 1, characterized in that the relevant slot nozzle (61) extends from the inner side of the assignable filter insert (27) towards the hollow drive shaft (55), (Arms 19 are hollow and extend from interior surfaces of Strainer Elements 34 & 35 to Hollow Shaft 22, See Figures 1 & 2, and See column 2, lines 52-65).
Claim 12: The filter device according to claim 1, characterized in that the backwasher arm (57) for each filter insert (27) consists of identical components, which are connected to each other by a tongue and groove connection (69) at their face sides, comparable to that of the filter inserts (27), (Backwash Arms 19 are structurally the same, See Figures 1, 2 & 4, and See column 2, lines 52-65).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hampton et al., (“Hampton”, US 2013/0200006).
Claim 1 is directed to a filter device, an apparatus or device type invention group.
Regarding Claim 1, Hampton discloses a filter device, in particular for the filtration of lubricating oil, (See Abstract, Hampton), consisting of at least two filter inserts (27), (Filter Cartridges 104 & 105, See Figure 1, and See paragraph [0039], Hampton), in each of which a filter material (43) is disposed, (9), (Filter Medium 105 of Cartridges, See Figure 1, and See paragraph [0039], [0048] & [0049], Hampton), which are provided with fluid passage points (37, 39), (Filter Medium 105 of Cartridges, See Figure 1, and See paragraph [0039], [0048] & [0049], Hampton; Examiner interprets permeable filter medium to provide fluid passage points), and which can be stacked on top of one another, thereby forming a stacked structure, (Filter Cartridges 104 and 105 are placed vertically on top of each other, See Figure 1, and See paragraph [0039], Hampton), and comprising a backwash device (55, 57), which is displaceably arranged along the inside of the filter inserts (27), (Nozzle 110 and Cylinder 108 within Hollow Core 103 of Cartridges 104/105, See Figure 1, See paragraph [0041]), characterized in that the individual filter inserts (27) are formed as identical parts at least with respect to their housing, (Filter Cartridges 104 & 105 appear identical, See Figure 1, and See paragraph [0039]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al., (“Schmid”, US 3,357,566), in view of Berninger, (US 3,017,029).
Claim 13 is directed to a filter device, an apparatus or device type invention group.
Regarding Claim 13, Schmid discloses the filter device according to claim 1, but does not disclose that it is characterized in that at least one spring-loaded bypass valve (84) is used as an additional filter insert (83, 93) in the layer structure.
Berninger discloses a filter device, (See column 1, lines 9-20, Berninger), characterized in that at least one spring-loaded bypass valve (84) is used as an additional filter insert (83, 93) in the layer structure, (Valve Element 55 with Spring 59 all part of Bypass Valve Assembly 51, See Figure 1, and See column 3, lines 34-50, Berninger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter device of Schmid by incorporating that it is characterized in that at least one spring-loaded bypass valve (84) is used as an additional filter insert (83, 93) in the layer structure as in Berninger so that when “the screen becomes clogged”, (See column 2, lines 1-4, Berninger), it allows the filter device to “directly interconnect the inlet and outlet”, (See column 2, lines 4-6, Berninger), redirecting the flow of fluid before the filter screen is backwashed by backwash fluid, (See column 2, lines 10-22, Berninger).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al., (“Schmid”, US 3,357,566), in view of Diemer et al., (“Diemer”, US 2016/0030888).
Claim 14 is directed to a filter device, an apparatus or device type invention group.
Regarding Claim 14, Schmid discloses the filter device according to claim 1, but does not disclose that it is characterized in that at least all filter inserts (27) are glued to one another at their adjacent face sides, thereby forming the layer structure.
Diemer discloses a filter device, (See Abstract, Diemer), where it is characterized in that at least all filter inserts (27) are glued to one another at their adjacent face sides, thereby forming the layer structure, (See paragraph [0062] or [0133], Diemer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter device of Schmid by incorporating that it is characterized in that at least all filter inserts (27) are glued to one another at their adjacent face sides, thereby forming the layer structure as in Diemer in order to connect the filter elements “to one another in a fluid tight manner”, (See paragraph [0062], Diemer), such that the filter device has “self-supporting modules, which simplifies handling of the modules, e.g., when assembly a plurality of filter modules in a set to form a stack”, (See paragraph [0022], Diemer).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al., (“Schmid”, US 3,357,566), in view of Marco et al., (“Marco”, US 2016/0097247).
Claim 15 is directed to a filter device, an apparatus or device type invention group.
Regarding Claim 15, Schmid discloses the filter device according to claim 1, characterized in that the layer structure having the filter inserts (27) is installed in a filter housing (1), (Elements 34 & 35 inside Body 10, See Figure 2, and See column 2, lines 60-63, Schmid), which has a fluid inlet (11) for unfiltered fluid, (Inlet 14, See Figures 1 & 2, See column 2, lines 57-60, Schmid), a fluid outlet (19) for filtered fluid and an outlet (65) for the backwash, (Outlet 15, See Figures 1 & 2, See column 2, lines 57-60, Schmid).
Schmid does not explicitly disclose that the layer structure can be removably installed in the filter housing.
Marco discloses a filter device, (See Abstract, Marco), with a layer structure that can be removably installed in the filter housing, (See paragraph [0051] or [0056], Marco).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter device of Schmid by incorporating that the layer structure can be removably installed in the filter housing as in Marco so that it allows “for a quick removal of the…filter component in the event a filter component begins to malfunction or needs to be replaced” and so “the filter component may be removed therefrom, and a new filter component may be placed in fluid communication with the…fluid filtration equipment”, (See paragraph [0051], Marco).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779